TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00313-CR


NO. 03-97-00314-CR


NO. 03-97-00315-CR







Paul J. Stautzenberger, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW OF COMAL COUNTY


NOS. 96CR-684A, 96CR-685A & 96CR-687A 


HONORABLE FRED R. CLARK, JUDGE PRESIDING






PER CURIAM


These are appeals from judgments of conviction for failing to display an operator's license
upon demand, failing to maintain financial responsibility, and operating an unregistered motor vehicle. 
Sentence was imposed in these causes on March 31, 1997.  No motions for new trial were filed.  Notices
of appeal were filed on May 12, 1997, twelve days after they were due.  Tex. R. App. P. 41(b)(1).  No
extension of time for filing notice of appeal was requested.  Tex. R. App. P. 41(b)(2).  There is nothing in
the record to indicate that the notices of appeal were properly mailed to the district clerk within the time
prescribed by rule 41(b)(1).  Tex. R. App. P. 4(b).  Without a timely filed notice of appeal, this Court is
without jurisdiction.  Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744
S.W.2d 96 (Tex. Crim. App. 1988).  Under the circumstances, we lack jurisdiction to dispose of the
purported appeals in any manner other than by dismissing them for want of jurisdiction.  Olivo v. State,
918 S.W.2d 519, 523 (Tex. Crim. App. 1996).

The appeals are dismissed.


Before Chief Justice Carroll, Justices Aboussie and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   June 19, 1997

Do Not Publish